Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus Darnell Pickett appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on the Fair Sentencing Act and Amendment 750 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Pickett, 6:09-cr-00178-GRA-1 (D.S.C. Jan. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in *277the materials before this court and argument would not aid the decisional process.

AFFIRMED.